 Case 18-17422-jkf        Doc 46
                           Filed 04/15/19 Entered 04/15/19 22:27:15 Desc Main
                            Document     Page 1 of 3
                 IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
IN RE:                                      :
EDWARD F. TITUS                             :    BK. No. 18-17422-jkf
JESSICA A. TITUS                            :
                       Debtors              :    Chapter No. 13
                                            :
LSF10 MASTER PARTICIPATION TRUST            :
                       Movant               :
                  v.                        :
EDWARD F. TITUS                             :    11 U.S.C. §362
JESSICA A. TITUS                            :
                       Respondents          :


       MOTION OF LSF10 MASTER PARTICIPATION TRUST FOR RELIEF FROM
                        AUTOMATIC STAY UNDER §362

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtors, EDWARD F. TITUS and JESSICA A. TITUS.

               1.      Movant is LSF10 MASTER PARTICIPATION TRUST.

               2.      Debtors, EDWARD F. TITUS aka EDWARD TITUS and JESSICA A. TITUS

aka JESSICA TITUS are the owners of the premises located at 1601 HEATHER DRIVE,

DOWNINGTOWN, PA 19335, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtors' failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtors' failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 13 Petition.

               7.      As of April 8, 2019, Debtors have failed to tender post-petition mortgage

payments for the months of February 2019 through April 2019. The monthly payment amount for the

months of February 2019 through April 2019 is $1,626.08, less suspense in the amount of $0.92, for a
 Case 18-17422-jkf        Doc 46  Filed 04/15/19 Entered 04/15/19 22:27:15 Desc Main
                                   Document      Page 2 of 3
total amount due of $4,877.32. The next payment is due on or before May 1, 2019 in the amount of

$1,626.08. Under the terms of the Note and Mortgage, Debtors have a continuing obligation to remain

current post-petition and failure to do so results in a lack of adequate protection to Movant.

               8.      Movant, LSF10 MASTER PARTICIPATION TRUST, requests the Court

award reimbursement in the amount of $1,031.00 for the legal fees and costs associated with this

Motion.

               9.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               10.     Movant specifically requests permission from the Honorable Court to

communicate with Debtors and Debtors' counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               11.     Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      modifying the Automatic Stay under Section 362 with respect to 1601

HEATHER DRIVE, DOWNINGTOWN, PA 19335 (as more fully set forth in the legal description

attached to the Mortgage of record granted against the Premises), as to allow Movant, its successors

and assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtors and Debtors' counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

               c.      waiving Federal Rule of Bankruptcy Procedure 3002.1; and
 Case 18-17422-jkf      Doc 46    Filed 04/15/19 Entered 04/15/19 22:27:15 Desc Main
                                   Document           Page 3 of 3
                 d.   Granting any other relief that this Court deems equitable and just.

                                               /s/ Thomas Song, Esquire
                                               Thomas Song, Esq., Id. No.89834
                                               Phelan Hallinan Diamond & Jones, LLP
                                               1617 JFK Boulevard, Suite 1400
                                               One Penn Center Plaza
                                               Philadelphia, PA 19103
                                               Phone Number: 215-563-7000 Ext 31387
                                               Fax Number: 215-568-7616
April 11, 2019                                 Email: Thomas.Song@phelanhallinan.com
